      Case 2:19-cv-00089-WKW-WC Document 9 Filed 05/12/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

PETER JAMES SMITH,                       )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )      CASE NO. 2:19-CV-89-WKW
                                         )                [WO]
WALMART STORES, INC., and                )
WALMART STORE #05348,                    )
                                         )
              Defendants.                )

                                       ORDER

      Before the court is the Recommendation of the Magistrate Judge (Doc. # 7) to

which Plaintiff filed an objection (Doc. # 8). Based upon a de novo review of the

record, it is ORDERED as follows:

      (1)    Plaintiff’s objection (Doc. # 8) is OVERRULED;

      (2)    The Magistrate Judge’s Recommendation (Doc. # 7) is ADOPTED;

      (3)    Plaintiff’s motion for leave to proceed in forma pauperis (Doc. # 2) is

GRANTED; and

      (3)    This action is DISMISSED prior to service of process pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(i) and (ii).

      Final judgment will be entered separately.

      DONE this 12th day of May, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
